           Case 2:20-cv-00949-JAD-EJY Document 1 Filed 05/27/20 Page 1 of 5



 1   ROBERT K. PHILLIPS, ESQ.
     Nevada Bar No. 11441
 2   TIMOTHY D. KUHLS, ESQ.
     Nevada Bar No. 13362
 3   PHILLIPS, SPALLAS & ANGSTADT, LLC
 4   504 South Ninth Street
     Las Vegas, Nevada 89101
 5   (702) 938-1510
     (702) 938-1511 (Fax)
 6   rphillips@psalaw.net
     tkuhls@psalaw.net
 7

 8   Attorneys for Defendants
     Walmart, Inc. d/b/a Walmart Supercenter No. 5259
 9   & Russell Lapat

10                                   UNITED STATES DISTRICT COURT

11                                          DISTRICT OF NEVADA

12    EDNA SANDRA BOCK-KASMINOFF, an                     Case No.:
      individual,
13
                                                         [District Court, Clark County Case No.: A-20-
                              Plaintiff,                 810193-C, Dept. No.: XV]
14    v.
15    WALMART, INC., a Foreign Corporation DBA           DEFENDANTS WALMART, INC. DBA
      WALMART SUPERCENTER #5259;                         WALMART SUPERCENTER No. 5259 &
16    RUSSELL LAPAT; DOE STORE                           RUSSELL LAPAT’S PETITION FOR
      MANAGERS I through X; DOE STORE                    REMOVAL OF CIVIL ACTION
17    ASSOCIATES I through X; DOE
      MAINTENANCE ASSOCIATES I through X;                [JURY DEMAND]
18    DOE JANITORIAL ASSOCIATES I through
      X; DOES I - X; ROE MAINTENANCE
19    COMPANIES XI through XX; inclusive, jointly
      and severally,
20
                              Defendants.
21

22

23          COMES NOW, Petitioners WALMART STORES, INC. DBA WALMART SUPERCENTER

24   #5259 (“Walmart”) and RUSSELL LAPAT (“Lapat”)(collectively “Petitioners”) by and through their

25   counsel of record, the law office of PHILLIPS, SPALLAS & ANGSTADT, LLC, and hereby submit

26   and respectfully show:

27   ...

28   ...


                                                   -1-
          Case 2:20-cv-00949-JAD-EJY Document 1 Filed 05/27/20 Page 2 of 5



 1                                                       I.
 2          Petitioners are named Defendants in the above-entitled action.
 3                                                      II.
 4          The above-entitled action was commenced by Plaintiff EDNA SANDRA BOCK-KASMINOFF
 5   (hereinafter “Plaintiff”) on February 10, 2020 in the Eighth Judicial District in and for Clark County,
 6   District of Nevada. Plaintiff served a Summons and copy of his initial Complaint on Petitioners on April
 7   7, 2020. Petitioners then filed a timely Answer on April 24, 2020. True and correct copies of Plaintiff’s
 8   Complaint, Summons and Petitioner’s Answer are attached hereto as Exhibits “A,” “B,” and “C,”
 9   respectively. On May 7, 2020, Plaintiff then filed a Petition for Exemption from Nevada’s Mandatory
10   Arbitration Program whereby she disclosed $162,131.46 in past medical specials. A true and correct
11   copy of Plaintiff’s May 7, 2020 Petition for Exemption is attached hereto as Exhibit “D.”
12          Plaintiff’s May 7, 2020 Petition for Exemption is the “first paper” from which removability may
13   be ascertained and which acknowledges that the amount in controversy in this action will exceed
14   $75,000.00. As discussed above, Plaintiff alleges that her special damages alone total $162,131.46,
15   which well exceeds twice the Federal threshold limit for removal. See Exhibit “D,” at 2:1-24. Put simply,
16   the amount in controversy meets the $75,000.00 jurisdictional requirement. See 28 U.S.C. §1446(b).
17                                                      III.
18          This petition is timely filed pursuant to 28 U.S.C. § 1446(b).
19                                                      IV.
20          This is a civil action over which this Court has jurisdiction pursuant to 28 U.S.C. § 1332(a) and
21   is one which may be removed to this Court by Petitioners, pursuant to 28 U.S.C. § 1441(a).
22                                                      V.
23          Petitioners are informed, believe and thereon alleges that Plaintiff is and was a citizen of the
24   State of Nevada at the time this action was commenced.
25                                                      VI.
26          At the time this action was commenced, Petitioner Walmart was a Delaware corporation with its
27   principal place of business in the State of Arkansas. As such, Petitioner Walmart is a citizen of the State
28   of Delaware and a citizen of the State of Arkansas. Petitioner Lapat was the Store Manager as of the


                                                     -2-
           Case 2:20-cv-00949-JAD-EJY Document 1 Filed 05/27/20 Page 3 of 5



 1   date of Plaintiff’s incident and was solely named for purposes of destroying diversity. In fact, Lapat was
 2   served at his house on Easter Sunday – all despite the fact he has no personal firsthand knowledge of
 3   the subject incident and was on vacation when Plaintiff’s incident occurred. As such, Lapat’s domicile
 4   shall not be taken consideration with respect to diversity as he is subject to an immediate motion to
 5   dismiss.
 6                                                      VII.
 7          The above-entitled civil action is for personal and economic damages Plaintiff allegedly incurred
 8   from an incident at Walmart Store No. 5259 located in Las Vegas, Nevada (Clark County).
 9                                                      VIII.
10          A copy of Petitioners’ Petition for Removal of Civil Action, seeking removal of the above-
11   entitled action to the United States District Court, District of Nevada, together with a copy of the
12   Summons and Plaintiff’s Complaint, have been deposited with the Deputy Clerk in the County Clerk’s
13   office for the Eighth Judicial District Court in and for Clark County, Nevada.
14                                                      IX.
15          True and correct copies of all pleadings and papers served upon Petitioners in the above-entitled
16   action are filed herewith.
17                                                      X.
18          This Petition is filed with the Court within thirty (30) days after Petitioners first learned that
19   Plaintiff is seeking $162,131.46 in damages as is evidenced by her May 7, 2020 Petition for Exemption.
20   See Exhibit “D.” Plaintiff’s May 7, 2020 Petition for Exemption is the “first paper” referencing the fact
21   that Plaintiff is seeking damages that clearly exceed the $75,000.00 Federal diversity jurisdiction
22   threshold. Id.
23          As discussed above, it is undisputed that Plaintiff’s claims well exceed the $75,000.00
24   jurisdictional requirement. See 28 U.S.C. §1332(a) (2015); see also Crum v. Circus Circus Enters., 231
25   F.3d 1129, 1131 (9th Cir. 2000) (reversing dismissal for lack of jurisdiction, relying, in part, on
26   estimated future medical expenses to determine that the amount in controversy exceeded the
27   jurisdictional amount); see also Luckett v. Delta Airlines, Inc., 171 F. 3d 295, 298 (5th Cir. 1999)
28   (holding that it was facially apparent from plaintiff’s Complaint that claims exceeded $75,000.00 where


                                                     -3-
          Case 2:20-cv-00949-JAD-EJY Document 1 Filed 05/27/20 Page 4 of 5



 1   plaintiff alleged property damage, travel expenses, an emergency ambulance trip, a six-day hospital
 2   stay, pain and suffering, humiliation and a temporary inability to do housework); see also White v. FCI
 3   USA, Inc., 319 F.3d 672, 674 (5th Cir. 2003) (holding that it was facially apparent that plaintiff’s
 4   wrongful termination exceeded $75,000.00 based on the lengthy list of compensatory and punitive
 5   damages combined with a claim for attorney fees in her Complaint).
 6          As such, it is wholly reasonable that these cumulative claims for damages meet the requisite
 7   amount in controversy under 28 U.S.C. §1441(b).
 8                                                 PRAYER
 9          WHEREFORE, Petitioners pray that the above-entitled action be removed from the Eighth
10   Judicial District Court in and for Clark County, Nevada, to this Court.
11                                         DATED this 27th day of May, 2020.
12                                                PHILLIPS, SPALLAS & ANGSTADT, LLC
13                                                /s/ Timothy D. Kuhls
14                                                ROBERT K. PHILLIPS, ESQ.
15                                                Nevada Bar No. 11441
                                                  TIMOTHY D. KUHLS, ESQ.
16                                                Nevada Bar No. 13362
                                                  504 South Ninth Street
17                                                Las Vegas, Nevada 89101
18                                                Attorneys for Defendants
19                                                Walmart, Inc. d/b/a Walmart Supercenter No. 5259
                                                  & Russell Lapat
20

21

22

23

24

25

26

27

28


                                                    -4-
          Case 2:20-cv-00949-JAD-EJY Document 1 Filed 05/27/20 Page 5 of 5



 1                                     CERTIFICATE OF SERVICE
 2          I hereby certify that on the 27th day of May, 2020, I served a true and correct copy of the
 3   foregoing, DEFENDANTS WALMART, INC. DBA WALMART SUPERCENTER No. 5259 &
 4   RUSSELL LAPAT’S PETITION FOR REMOVAL OF CIVIL ACTION as follows:
 5             By facsimile addressed to the following counsel of record, at the address listed below:
 6             By placing same to be deposited for mailing in the United States Mail, in a sealed envelope
 7   upon which first class postage was prepaid in Las Vegas, Nevada;
 8             By Hand Delivery (ROC); and/or
 9             By Electronic Filing/Service Notification to:
10              ATTORNEY OF RECORD                            TELEPHONE/FAX                    PARTY
      SIRIA L. GUTIERREZ, ESQ.                             Phone 702-333-1111                  Plaintiff
11    Nevada Bar No. 11981                                 Fax N/A
      BIGHORN LAW
12    716 S. Jones Blvd.
      Las Vegas, Nevada 89107
13

14                                              /s/ Joshua J. Kephart

15                      An Employee of PHILLIPS, SPALLAS & ANGSTADT, LLC

16

17

18
19

20

21

22

23

24

25

26

27

28


                                                   -5-
